Exhibit 10.3

AMENDMENT TO STAC SECURITY AGREEMENT

THIS AGREEMENT (the “Agreement”) is dated as of March 26, 2008, and is made by
SendTec Acquisition Corp., a Delaware corporation (“Grantor”) and Christiana
Corporate Services, Inc., a Delaware corporation, as Agent for the Holders (in
such capacity, together with its successors and assigns, if any, “Agent”).

RECITALS

Pursuant to the Securities Purchase Agreement (the “Purchase Agreement”) dated
October 31, 2005, among Grantor and the other parties thereto, and the Senior
Secured Convertible Debentures (the “Debentures”) issued by STAC pursuant to the
Purchase Agreement, the Holders (as defined in the Purchase Agreement) extended
the loans evidenced by the Debentures (the “Loans”) to Grantor. The Loans are
secured pursuant to a STAC Security Agreement dated October 31, 2005 in favor of
the Holders and Agent (the “Security Agreement”).

STAC, the Holders, and SendTec, Inc., a Delaware corporation (“SendTec”) have
now entered into a Recapitalization Agreement dated the date hereof (the
“Recapitalization Agreement”) providing for the restructuring of the Loans and
the issuance of amended and restated Debentures and residual Debentures
(collectively, the “Replacement Debentures”). In consideration of the Loans, the
recapitalization pursuant to the Recapitalization Agreement, the Replacement
Debentures, and in consideration of any other financial accommodations
heretofore or hereafter extended by the Holders to STAC and SendTec, whether
pursuant to the Purchase Agreement, the Recapitalization Agreement or any other
Transaction Documents, Grantor has agreed to the terms of this Agreement.

TERMS

NOW, THEREFORE, in consideration of the foregoing, Grantor hereby agrees with
Agent as follows:

1. Recitals. All of the above recitals are true and correct.

2. Definitions and Construction. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Recapitalization
Agreement.

3. Ratification, Applicability of Security Agreement; No Novation. Grantor
hereby ratifies, restates, and confirms each of the provisions of the Security
Agreement on and as of the date hereof. Grantor agrees that each of the
Transaction Documents is an “Obligation” and a “Secured Obligation,” as defined
in the Security Agreement, that is secured by the Security Agreement. A default
in any of the Transaction Documents shall be a default under the Security
Agreement. A default under the Security Agreement shall be a default under the
Transaction Documents. The parties intend that this Agreement shall not
constitute a novation.

4. Cooperation; Further Assurances. Grantor agrees to cooperate with Agent so
that the interests of Agent are protected and the intent of the Security
Agreement can be effectuated. Grantor agrees to execute all documents and to
provide whatever further assurances Agent may reasonably request or deem
necessary to effectuate the terms of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

GRANTOR:

SENDTEC ACQUISITION CORP.,

a Delaware corporation

By:  

 

  Paul Soltoff, President

 

2